Citation Nr: 0913658	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-15 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2004 rating decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation.  The Veteran appealed the initial 
evaluation assigned by the RO.

A videoconference hearing on this matter was held before the 
undersigned Veterans Law Judge sitting in Washington, DC on 
January 23, 2009.  A copy of the hearing transcript has been 
reviewed and has been associated with the file.


FINDING OF FACT

Throughout the length of the appeal, PTSD is manifested by 
occupational and social impairment with deficiencies in work 
and family relationship and depression.  However, such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships have not been shown.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
February 2003 and January 2005, the agency of original 
jurisdiction (AOJ) sent a letter to the Veteran providing the 
notice required for the initial claim of service connection 
for PTSD to include the relative burdens of VA and the 
Veteran.  Service connection was subsequently granted as to 
PTSD, and the Veteran appealed the initial rating assigned 
September 2004.  In cases such as this, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the Veteran nor his representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a letter dated in June 2008, the AOJ notified 
the Veteran of the process by which disability ratings and 
effective dates are determined.  The Veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was readjudicated in the August 2008 
supplemental statement of the case.  The Veteran has been 
adequately notified of the information and evidence necessary 
to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated for his PTSD.  The duty to assist has 
been fulfilled.

Disability Evaluation

The Veteran seeks a higher disability evaluation for his 
service-connected PTSD.  Such evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number 
of atypical instances, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 
4.21.  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was established for PTSD by a September 
2004 rating decision.  A 30 percent evaluation was assigned 
under DC 9411.  Thus, the issue in this case is whether the 
Veteran is entitled to an initial evaluation in excess of 30 
percent.   

Under the relevant rating criteria, a 30 percent evaluation 
is assigned for a mental disorder when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.

A 50 percent evaluation will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.     

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32]. An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

In January 2003 the Veteran was provided a consultation at 
the VA outpatient medical center.  He related having a bad 
temper, nervousness and sleeping a lot.  He also had some 
problems with alcohol.  At that time, the physician's 
impression was anxiety.  The Veteran was referred for further 
evaluation.

When the Veteran was seen in April 2003, the physician felt 
he had some symptoms related to PTSD.  Including intrusive 
thoughts, sleep disturbance and short-term memory problems.  
He was not suicidal or homicidal.  He was eventually 
diagnosed with anxiety disorder and personality disorder.
    
The Veteran was first evaluated for PTSD at the New Orleans 
VA Medical Center in July 2004.  He presented with depressive 
symptomatology including re-experiencing the traumatic 
events, marked isolation, sleep difficulties, chronic 
irritability and temper management problems.  There was no 
evidence of hallucinations, delusions or suicidal thoughts.  
The examiner noted the Veteran's symptoms caused clinically 
significant distress and impairment in social, familial and 
interpersonal functioning.  He believed the Veteran's ability 
to work successfully for 20 years was a coping mechanism to 
suppress and avoid PTSD symptoms.  His diagnosis was PTSD, 
with a GAF score of 50, representing serious impairment.   

Under DSM-IV, GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed.) (DSM-IV). 

A June 2006 VA outpatient treatment record showed the 
Veteran's distressing dreams, irritability, nervousness and 
fair concentration.  He was not suicidal or homicidal.  He 
had no hallucinations, delusions or obsessive rituals.  

When the Veteran was re-evaluated in February 2007, his GAF 
score was 45.  However, the examiner noted that the frequency 
and intensity of his PTSD symptoms since his July 2004 exam 
were unchanged.  The Veteran continued to show symptoms of 
avoidance, sleep disorders, hyperarousal, intrusive thoughts 
and depression, as well as serious impairment in social and 
occupational functioning.

The Veteran's ex-wife has provided a statement of May 2007, 
indicating that she witnessed nightmares, loss of sleep, 
panic attacks, forgetfulness and the Veteran waking up 
fighting and striking walls.  As a lay person, she is capable 
of making these observations, and they have been given due 
consideration.   

Based on the above evidence, the Board finds that an 
evaluation of 50 percent is warranted when all doubt is 
resolved in the Veteran's favor.  Although, the Veteran has 
maintained employment, the VA examiner believes it is because 
he is able to work independently and uses work as a coping 
mechanism.  He continues to exhibit significant occupational 
and familial impairment and depression.  He has problems 
sleeping and focusing on his work.  He has described periods 
of hypervigilance, exaggerated startle response, and carries 
a firearm in his vehicle.  

On examinations in 2004 and 2007, the veteran was assigned 
GAF scores of 50 and 45, respectively, which is indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  The Board, however, does not find 
that under the circumstances of the case on appeal, the 
veteran's disability picture more nearly approximates the 
criteria for a 70 percent evaluation.  
 
The evidence suggests that the veteran has problems on the 
job, but there is no indication that his ability to establish 
and maintain effective or favorable relationships is severely 
impaired.  He continues to work and has a good relationship 
with his girlfriend and daughter and son from his first 
marriage.  The February 2007 VA examination report reflects 
that he also gets along "pretty decently" with his 
grandchildren and attends church twice a month.  He does not 
experience delusions or hallucinations and there is no 
evidence of gross cognitive deficit.  He sometimes thinks 
about not wanting to live anymore, but does not have a 
suicidal plan or intent to harm himself or others.  
Consequently, an evaluation in excess of 50 percent is not 
warranted under the revised criteria.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability provides 
an extraordinary employment handicap.  In fact, the record 
shows that the Veteran was able to control his disability to 
function at work.  The existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
Veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b) (1).

In summary, the evidence supports entitlement to a 50 percent 
rating for PTSD but is against entitlement to a rating in 
excess of 50 percent for the entire period in question.


ORDER

Entitlement to a 50 percent evaluation for PTSD is allowed, 
subject to the regulations governing the award of monetary 
benefits.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


